COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE

Appellate case name:     Richard Paul Smith v. The State of Texas

Appellate case number:   01-14-00363-CR

Trial court case number: 1388225

Trial court:             185th District Court of Harris County

               The clerk’s record filed in this appeal on June 16, 2014 does not include a
certification of the defendant’s right of appeal. In connection with this appeal, we ask that
you prepare and certify a supplemental clerk’s record containing the certification of
defendant’s right to appeal, and file the supplemental clerk’s record with this court within
10 days of the date of this notice.


       Thank you for your consideration in this matter. Please let us know if we can assist
you in completing this record.




Clerk’s signature:


Date: February 6, 2015